Citation Nr: 0715391	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-32 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
sclerosis of the sacroiliac joints, currently evaluated as 40 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1969 to January 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The veteran was initially granted service connection for 
sclerosis of the sacroiliac joints in an October 1973 rating 
decision.  A noncompensable disability rating was assigned.

In July 2002, the RO received the veteran's claim for an 
increase in the disability rating assigned his service-
connected sclerosis of the sacroiliac joints.  A December 
2002 rating decision increased the disability rating assigned 
to 10 percent.  The veteran duly perfected an appeal as to 
the assigned rating.  A November 2003 statement of the case 
(SOC) subsequently increased the disability rating assigned 
the veteran's service-connected disability to 20 percent.  
The rating assigned this disability was again increased, this 
time to 40 percent, in a June 2004 supplemental statement of 
the case (SSOC).  The veteran has continued to express 
dissatisfaction with the assigned rating.  See AB v. Brown, 6 
Vet. App. 35 (1993) [applicable law mandates that it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that a claim remains 
in controversy where less than the maximum benefit available 
is awarded].

The Board remanded the case in June 2006 for the purpose of 
ensuring compliance with the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  After the 
additional development requested by the Board was 
accomplished, the VA Appeals Management Center (AMC) denied 
the veteran an increased rating in a November 2006 SSOC.  The 
case is now once again before the Board.


Issue not on appeal

The June 2006 Board decision denied the veteran an increased 
disability rating for  service-connected peripheral neuritis 
of the bilateral lower extremities.  Those issues have 
therefore been resolved by the Board and will be discussed no 
further herein.  See 38 C.F.R. § 20.1100 (2006).


FINDINGS OF FACT

1.  The veteran's sacroiliac joint sclerosis is manifested by 
severe limitation of motion; ankylosis has not been 
clinically identified.

2.  The evidence does not show that the veteran's sacroiliac 
joint sclerosis is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for the veteran's sacroiliac joint sclerosis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292-5294 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The VCAA

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  Pursuant to the Board's June 2006 
remand, a letter was sent to the veteran in July 2006 which 
was specifically intended to address the requirements of the 
VCAA.  The July 2006 letter from the RO specifically notified 
the veteran that to "establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show your service-connected sclerosis of the 
sacroiliac joints has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the July 
2006 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local government, private doctors and hospitals, or current 
or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The July 2006 letter notified the veteran that he "must give 
us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the July 2006 letter instructed the veteran to 
"[c]omplete, sign, and return a VA Form 21-4142, 
Authorization and Consent to Release Information to [VA,] for 
each non-VA doctor and medical care facility that treated you 
for your sclerosis of the sacroiliac joints . . . [y]ou must 
include the complete name and address of each doctor or 
medical facility and the approximate dates of treatment so 
that we can request your records.  Use a separate form for 
each treatment provider."  With respect to VA treatment 
records, the July 2006 letter advised the veteran that if 
"you have recently received treatment at a [VA] facility for 
your sclerosis of the sacroiliac joints, and the records have 
not already been submitted to VA, please furnish the dates 
and places of treatment.  We will then obtain the necessary 
reports of such treatment." [Emphasis as in the original.]

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The July 2006 letter instructed the veteran to "provide us 
with any evidence or information you may have pertaining to 
your claim". [Emphasis as in the original].  This request 
complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the veteran was provided with VCAA notice 
via the July 2006 VCAA letter.  His claim was then 
readjudicated in the November 2006 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VCAA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court held in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue as 
the veteran has already been service connected for sacroiliac 
joint sclerosis.  Moreover, as explained above, the veteran 
was provided with notice regarding element (4), degree of 
disability, by way of the July 2006 letter.  That letter also 
notified the veteran of the evidence needed to substantiate 
the earliest possible effective date for any potential 
increase the Board may have assigned, thereby providing 
notice of element (5).  

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes extensive VA and private 
treatment records, records from the Social Security 
Administration, and the reports of multiple VA orthopedic 
examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Specific rating criteria

The veteran filed his increased rating claim in July 2002.  
The applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  VAOGCPREC 7-2003.  The Board 
will therefore evaluate the veteran's service-connected 
sacroiliac joint sclerosis under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 20002); 38 C.F.R. § 3.114 (2006); VAOPGCPREC. 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

(i.) The former schedular criteria

Former Diagnostic Code 5294 provided a maximum 40 percent 
rating for sacroiliac injury and weakness.  A maximum 40 
percent rating was also available for severe limitation of 
lumbar spine motion under Former Diagnostic Code 5292, with a 
50 percent rating assigned for unfavorable ankylosis of the 
lumbar spine under former Diagnostic Code 5289.

Former Diagnostic Code 5293 provided a maximum 60 percent 
rating for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2006).

The current schedule for evaluating intervertebral disc 
syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the general rating formula for 
diseases and injuries of the spine or under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months;

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).



Analysis

Assignment of diagnostic code

The veteran's service-connected sacroiliac joint sclerosis is 
currently evaluated as 40 percent disabling under current 
Diagnostic Code 5236 [sacroiliac injury and weakness].  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

(i.) The former schedular criteria

As will be discussed in greater detail below, the veteran's 
sacroiliac joint sclerosis is primarily manifested by pain 
and limitation of motion.  Such symptomatology warrants 
evaluation under former Diagnostic Code 5292, as that code 
specifically dealt with limitation of lumbar motion.  

Because the veteran's service connected low back disability 
involves injury to the sacroiliac joints, former Diagnostic 
Code 5294 is also for application.

The Board also believes that given the veteran's diagnosis of 
lumbar spine degenerative disc disease, his complaints of leg 
pain and numbness, and various references in the medical 
records to "sciatica" and "neuritis", evaluation under 
former Diagnostic Code 5293, which specifically dealt with 
intervertebral disc syndrome, is warranted.

Neither the veteran nor his representative has suggested that 
an alternative diagnostic code be used.  Accordingly, the 
Board will evaluate the veteran's sacroiliac joint sclerosis 
using former Diagnostic Codes 5292-5294.

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5242 (2006).

As explained above, the veteran's service-connected low back 
disability is also consistent with intervertebral disc 
syndrome, so both the current Formula for Rating 
Intervertebral Disc Syndrome, Diagnostic Code 5243, and the 
General Rating Formula for Diseases and Injuries of the 
Spine, are for application.

Schedular rating

(i.) The former schedular criteria

The veteran is already receiving the 40 percent maximum 
rating allowed for limitation of lumbar spine motion under 
former Diagnostic Codes 5292 and 5294.  Accordingly, those 
diagnostic codes do not avail him.  The only way the veteran 
could obtain a higher rating under the former schedular 
criteria based on limitation of motion is if unfavorable 
ankylosis of the lumbar spine is demonstrated.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2006).  

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Although several examinations 
of the veteran have revealed a decreased range of low back 
motion, the medical evidence of record fails to demonstrate 
the presence of ankylosis.  On VA examination in March 2004, 
the veteran was able to forward flex his low back to 
10 degrees, extend it to 10 degrees, rotate 30 degrees to the 
right and 20 degrees to the left, and laterally flex 20 
degrees to the right and 15 degrees to the left.  
[Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  See 38 C.F.R. § 4.71, Plate V (2006).]  Range of 
motion studies at other times indicate even less limited 
ranges of motion.  

Because the veteran is able to move his low back joint, by 
definition it is not immobile.  Therefore, ankylosis is not 
shown and former Diagnostic Code 5289 is not for application.

The provisions of former Diagnostic Code 5293 also do not 
avail the veteran.  Although the veteran has been diagnosed 
with bilateral neuritis and partial paralysis of the sciatic 
nerve, this alone does not warrant a higher rating under 
former Diagnostic Code 5293.  To obtain a higher disability 
rating under that diagnostic code, additional symptoms such 
as demonstrable muscle spasm, an absent ankle jerk, or other 
neurological findings must be present.  In this case, they 
are not present.  

The medical record is completely silent for any mention of 
demonstrable muscle spasm.  Indeed, the October 2002 VA 
examiner specifically indicated that no spasm of the 
paravertebral muscles was present.  An absent ankle jerk or 
other neurological findings have also not been identified.  
On VA examination in March 2004, Achilles tendon reflexes 
were intact and symmetric, no foot drop or toe dragging was 
identified, and the veteran reported no bladder, bowel, or 
sexual dysfunction.  The remainder of the medical record is 
consistent with these findings.

Moreover, the record does not show pronounced symptoms with 
little intermittent relief.  The veteran complains that heavy 
lifting or prolonged walking can cause him to be "laid up" 
for one to two days.  This is hardly indicative of pronounced 
symptoms with little intermittent relief, but rather appears 
to be a description of  flare-ups caused by overexertion.  
Consistent with this are VA outpatient treatment records, 
which are largely silent for complaints of or treatment for 
low back pain.  Indeed, the service-connected back disability 
is primarily mentioned only as part of the veteran's past 
medical history, with no current findings or complaints 
noted.  

Treatment or complaint of low back pain or lower extremity 
pain and numbness has been infrequent.  This does not appear 
to be because the veteran is reticent to take his problems to 
health care providers.  During the same time period the 
veteran has regularly complained of, and been treated for, a 
host of other maladies.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].

Given the paucity of treatment for low back pain as well as 
the veteran's own descriptions of back problems occurring 
after heavy lifting or prolonged walking pronounced attacks 
with little intermittent relief have not been demonstrated.  
.

The Board additionally observes, with respect to neurological 
symptomatology, that the veteran's sciatic pain is being 
compensated for by 10 percent ratings for peripheral neuritis 
in each lower extremity.  Compensating the veteran for such 
sciatic pain under Diagnostic Code 5293 at the same time he 
is in receipt of two 10 percent rating for the same condition 
under Diagnostic Code 8520 would compensate the veteran twice 
for the same symptomatology.  This amounts to pyramiding and 
is not allowed.  See 38 C.F.R. § 4.14 (2006) [concerning the 
avoidance of pyramiding].

In short, the Board finds that the currently assigned 40 
percent rating is appropriate under the former schedular 
criteria.

(ii.) The current schedular criteria

To obtain the next highest rating of 50 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine, unfavorable ankylosis of the entire thoracolumbar 
spine must be demonstrated.  As explained above, however, 
ankylosis has not been clinically identified.  

Moreover, the veteran has not exhibited any neurologic 
impairment stemming from his sacroiliac joint sclerosis which 
would necessitate a separate disability rating.  As explained 
above, on VA examination in March 2004, the veteran reported 
that he did not suffer from bladder, bowel, or sexual 
dysfunction.  Physical examination also failed to reveal foot 
drop or any other neurologic impairment.  

As has been explained by the Board above, while the veteran's 
low back disability has been associated with numbness in the 
lower extremities and sciatic nerve impairment, such is 
already being compensated for by the two 10 percent 
disability ratings assigned for bilateral peripheral 
neuritis.  The General Rating Formula for Diseases and 
Injuries of the Spine therefore do not avail the veteran.

A higher rating is also not warranted under the current 
version of Diagnostic Code 5243.  To obtain the next higher 
rating (60 percent) under the revised schedular criteria for 
intervertebral disc syndrome, the veteran would have to 
suffer from incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  Furthermore, 
such episodes would have to accompany physician-prescribed 
bed rest and treatment.  See Note 1.  The record is 
pertinently negative for even a single instance of physician-
prescribed bed rest.  As such, a 60 percent evaluation is not 
warranted under Diagnostic Code 5243.

In short, assignment of a higher disability rating under the 
current diagnostic criteria is not warranted.

DeLuca considerations

The Board must also consider whether an increased rating is 
warranted for the veteran's sacroiliac joint sclerosis based 
on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca.

The record on appeal is replete with the veteran's complaints 
of increased pain on repeated use of the back, particularly 
after lifting heavy objects or frequent bending.  To some 
degree, the medical record substantiates the veteran's 
complaints.  On VA examination in February 2003, the veteran 
exhibited "weakened motion and excess fatigability against 
moderate resistance in the lumbar spine."  More recently, on 
VA examination in March 2004, the veteran failed to report 
any weakness, but did exhibit considerable limitation due to 
pain.  

The medical record does not, however, reflect that such 
limitation is of the severity required for an increased 
rating.  Even with repeated use, it does not appear that the 
veteran's back becomes ankylosed or its functional equivalent 
(as would be required for a higher rating).  The range of 
motion measurements recorded during the March 2004 VA 
examination (and upon which the 40 percent rating was based) 
specifically took into account the veteran's complaints of 
pain.  Even taking into account such complaints, a combined 
range of lumbar spine motion of 105 degrees was demonstrated.  
Such falls well short of the complete loss of back motion 
found with ankylosis.  See 38 C.F.R. § 4.71, Plate V (2006).  

Based on the objectively demonstrated pathology, an increased 
rating is not warranted under 38 C.F.R. §§ 4.40, 4.45, and 
4.49.

Extraschedular consideration

In the November 2006 SSOC, the RO specifically included the 
regulations regarding extraschedular evaluation.  Since an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2006) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2006).

The record does not show that the veteran has required 
frequent hospitalizations for his sacroiliac joint sclerosis.  
To the contrary, all treatment during has been rendered on an 
outpatient basis.  As noted above, even this treatment is 
sporadic.

The Board does acknowledge that the veteran's service-
connected low back disability does adversely affect his 
employability.  In particular, the March 2004 VA examiner 
noted that the veteran was unable to "maintain any 
particular position for long" and that such would "make it 
difficult for him to have any directed tasks."  The veteran 
has also reported having to leave his job working in a 
department store in late 2003 due to back pain.  That 
position evidently required loading and unloading trucks, 
regularly lifting heavy boxes, repeated bending, and 
considerable walking.  

While the record does demonstrate that the veteran's back 
pain would make it difficult for him to function in a job 
requiring extensive manual labor, it does not appear that he 
is precluded from employment altogether.  To the contrary, 
there is nothing to suggest that the veteran is unable to 
work in a less physically-demanding position.  In fact, it 
appears that the veteran is pursuing a course of vocational 
rehabilitation leading to such a job.  Vocational 
rehabilitation records reflect that the veteran has been 
taking classes with the goal of becoming a computer 
technician.  He appears to have met with some success in this 
pursuit, as instructors note that the veteran has a good 
knowledge of various computer programs, has good attendance 
and punctuality, and often stays after class to hone his 
keyboarding skills.  

Given the veteran's good attendance record and punctuality at 
his classes, it appears that absences due to back pain have 
not been a problem.  Such record should arguably translate 
into a work environment.  More importantly, the veteran's 
ability to sit through computer classes (and frequently stay 
late) suggests that back pain would not limit his ability to 
work in a desk job.  

The veteran appears to be in receipt of Social Security 
disability benefits.  Records from that agency, however, 
primarily focus on his psychiatric difficulties rather than 
his service-connected low back symptomatology.  

While the Board has no reason whatsoever to doubt that the 
veteran's service-connected low back disability can cause 
pain or discomfort on the job and prevent him from working in 
a manual labor setting, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  Such symptomatology is already taken into account 
in the 40 percent rating currently assigned.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected sacroiliac joint sclerosis 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increase in the disability rating 
assigned his sacroiliac joint sclerosis.  The benefit sought 
on appeal is accordingly denied.




ORDER

Entitlement to a disability rating in excess of 40 percent 
for sclerosis of the sacroiliac joints is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


